Citation Nr: 1604422	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-12 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for an eye disorder, to include as due to herbicide exposure and/or service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a skin disorder, to include bilateral axillary residual fungus with a slight discoloration and dry skin, and to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1968 to December 1969 in the United States Marine Corps, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and January 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlements to service connection for an eye disorder, axillary residual fungus, and hypertension.  The Veteran appealed the denials of service connection in these decisions and the matters are now before the Board.  

The issue of entitlement to service connection for an eye disorder and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

After affording the Veteran the benefit of the doubt, his current hypertension disability is etiologically related to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like hypertension, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under VA regulation, hypertension must be confirmed by readings taken two or more times on at least three different days.  Regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2015).  Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, or; that systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104 , DC 7101.

Initially, the Board notes that the claims file contains numerous medical records that currently diagnose the Veteran with hypertension, which he controls through medication.  Thus, the questions to be answered are whether hypertension was incurred in service or the applicable period thereafter, and whether there is a causal relationship between his present diagnosis and service or service-connected disabilities.  As will be discussed in more detail below, the Board finds that it can adjudicate his hypertension claim through consideration of secondary service connection, and thus, it does not need to address the presumptive provisions related to tactical herbicide exposure, or to analyze his hypertension as a chronic disease.  See 38 U.S.C.A. § 1116; see also 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The Veteran has contended that he is entitled to service connection for hypertension on a secondary basis due to a service-connected disability.  Specifically, the Veteran has claimed that his hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury. See 38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, in this case, in order to warrant service connection for hypertension on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury, namely, diabetes mellitus, type II. 

The Veteran's diabetes mellitus, type II with peripheral neuropathy of both lower and both upper extremities has been service connected since April 2007.  Thus, the second element of secondary service connection is met, and the only question to be resolved is whether there is a medical nexus establishing a connection between his diabetes and his hypertension.  

In a June 2005 private treatment note, he was assessed as having diabetes mellitus, which was uncontrolled.  He was prescribed medication and told to do blood sugars fasting.  He was also assessed as having hypertension, and the doctor started him on Aceon medication on a daily basis to control this disability, as well as his diabetes.  The doctor also advised the Veteran to have a urinalysis performed.  

In a July 2005 follow-up note, this doctor stated that the Veteran was being evaluated for "newly diagnosed diabetes and hypertension," and the doctor stated that he continued to take the medication that was prescribed the previous month.  In a subsequent July 2005 letter, this private doctor noted that the Veteran was hypertensive and that he was recently diagnosed with diabetes.  After an examination, the doctor's impression was that he had hyperglycemia-induced index myopia but no diabetic retinopathy.  

Since this time, various VA and private treatment records have showed continued treatment and diagnoses for his hypertension disability.  Moreover, one May 2008 letter from a private doctor regarding his vision problems noted that he became diabetic in 2000.  For example, private treatment records from September 2005 and April 2006, and VA treatment records from July 2005, June 2007, and July 2010 have shown the presence of this disability.  However, unlike the VA examination reports that the Board has noted below, these records have not specifically discussed the etiology of his hypertension and its relation to his service-connected diabetes mellitus, type II.  

The Veteran was afforded a VA examination in June 2007, during which an examiner reviewed his claims file and pertinent records, performed an in-person examination, and took down his self-reported symptoms and history.  This examiner noted that he was diagnosed with diabetes mellitus, but did not indicate when this diagnosis was made.  The examiner also noted that he had a history of hypertension that was present for eight years, and that he takes Aceon and Perindopril medication to control this disability.  The examiner diagnosed him with diabetes mellitus, type II with neuropathy in the upper and lower extremities, and indicated that these symptoms had been present for a couple of years at least.  The examiner also diagnosed him with essential hypertension for approximately eight years, and concluded his hypertension was not caused by his diabetes because it is considered essential hypertension.  

He underwent another VA examination in December 2008 during which an examiner reviewed his claims file and pertinent records, performed an in-person examination, and took down his self-reported symptoms and history.  The Veteran reported being diagnosed with type II diabetes mellitus in July 2005 and that shortly thereafter his blood pressure jumped, at which time he was started on Aceon medication.  He indicated that he did not have a history of hypertensive heart disease.  Following a review of his claims file, the examiner commented that he was diagnosed with hypertension in September 2005, and he stated that he did not have records of blood pressure readings prior to November 2004 for the Veteran.  

Following a physical examination, the examiner confirmed his diagnosis of hypertension and opined that this disability is at least as likely as not due to the service-connected diabetes mellitus, type II.  The examiner based his medical opinion on the Veteran's history of no previous diagnosis of hypertension until after his diagnosis of diabetes, and blood pressure measurements being stable prior to the diagnosis of diabetes.  Moreover, this examiner noted that the Veteran had never been told that he had hypertension prior to being diagnosed with diabetes, and that he was seen for regular medical follow-ups by his private physician.  

During another VA examination in April 2011, another examiner reviewed his claims file and records, and noted that in August 2004 and November 2004 private treatment records, his blood pressure was elevated and that a July 2005 private consultation note showed that he was hypertensive.  The Board notes that although the August 2004 and November 2004 records show elevated blood pressure readings, these readings did not show hypertension for VA purposes.  See 38 C.F.R. § 4.104, DC 7101, Note (1).  This examiner also concluded that his hypertension is at least as likely as not due to his service-connected diabetes mellitus, type II.  She explained that based on his history, it appeared that he had developed hypertension prior to the development of the diabetes because there was indication that his blood pressure was elevated in August 2004 and the July 2005 reference to him being "hypertensive."  She explained that although these records indicated that his hypertension was present prior to the development of his diabetes, she noted his firm belief that both disabilities developed at the same time.  

In a May 2011 addendum opinion, the examiner who conducted the December 2008 VA examination and previously concluded that the Veteran's hypertension was due to his service-connected diabetes came to an opposite conclusion.  Specifically, he indicated that there was no evidence that the Veteran's hypertension was due to or aggravated by his type II diabetes mellitus.  The only explanation this examiner provided in this addendum opinion for his conclusion was that he and the April 2011 VA examiner were not provided Veterans Benefits Administration (VBA) rules concerning the need or presence of proteinuria or micro albuminuria as a requirement to make a determination of hypertension as being due to or aggravated by diabetes mellitus, type II.  

In addition to the medical evidence above, the Veteran has consistently contended that his hypertension was diagnosed at approximately the same time that he was diagnosed with diabetes, and that his hypertension was caused by this service-connected disability or by his service in the Republic of Vietnam.  He made such contentions in an April 2007 statement, a May 2007 formal application for service connection, and a June 2008 statement.  Moreover, in his June 2009 notice of disagreement, he stated that his hypertension came shortly after his diagnosis of diabetes mellitus, type II and that it did not precede his diabetes disability.  He also stated that he did not have any bloodwork performed previously that would indicate that his hypertension was essential.  In an April 2010 statement, he indicated that his private doctor only has records that dated back to 2004.  He also indicated that prior to the onset and diagnosis of diabetes, he received minimal healthcare, and that his only medication prior to this diagnosis was a multivitamin.  He made very similar contentions in his July 2011 substantive appeal (VA Form 9), and these contentions were also made by his representative in a November 2011 statement.  

In light of the aforementioned evidence, and after affording the Veteran the benefit of the doubt, the Board finds that his current hypertension disability is etiologically related to his service-connected diabetes mellitus, type II.  Specifically, the claims file includes one negative nexus opinion from the June 2007 VA examiner who concluded that he had essential hypertension and that it was not caused by his diabetes mellitus, type II.  Additionally, the record contains two positive nexus opinions from VA examiners in December 2008 and April 2011, as well as a May 2011 addendum opinion that recants the previously-stated opinions.  

The Board notes that the December 2008, April 2011, and May 2011 opinions are based on a determination on which of the two disabilities developed first.  After a thorough review of the record, and resolving all doubt in his favor, the Board concludes that the Veteran's diabetes mellitus disability developed first, which was quickly followed by the development of his hypertension symptoms.  The record shows that he began taking medication for his hypertension in June 2005, shortly after he was diagnosed with diabetes.  If his hypertension symptoms had presented earlier, there would be records of treatment for this disability, including the use of medication.  Furthermore, the Veteran has consistently stated throughout this appeal that this hypertension started after or in concert with his diabetes symptoms.  He also indicated on several occasions that he did not seek medical treatment prior to the development of diabetes and hypertension because he was generally healthy.  The record corroborates his credible contentions as there is no evidence in the claims file showing treatment for any medical condition prior to 2005.  

Thus, after weighing the one negative medical opinion from a VA examiner against the two positive medical opinions from VA examiners and the Veteran's credible lay statements, the Board finds that his hypertension is etiologically related to his service-connected diabetes mellitus, type II.  Accordingly, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that service connection for hypertension, to include as due to service-connected diabetes mellitus, type II, is warranted.  Thus, the Veteran's claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to service connection for hypertension.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.



ORDER

Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus, type II, is granted.


REMAND

The Board must remand the issues of entitlement to service connection for an eye disorder and skin disorder, to include bilateral axillary residual fungus, for additional evidentiary and procedural development.  Specifically, the Veteran should be scheduled for new VA examinations for these disorders.

Regarding the eye disorder, the Board notes that the Veteran was afforded VA examinations in June 2007 and April 2010 during which the examiners determined that he had an eye disorder, i.e. cataracts, a refractive error, and a history of glaucoma.  The examiners opined that these disorders were not caused by his service-connected diabetes mellitus, type II disability.  However, these examiners did not provide opinions as to whether the current eye disorders are caused by or otherwise related to his military service, and they did not provide opinions as to whether the current eye disorders were aggravated by his service-connected disability, i.e. diabetes mellitus, type II.  The Board finds the June 2007 and April 2010 VA examiners' opinions that the Veteran's current eye disorder was not caused by his diabetes to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Thus, the Veteran should be afforded another VA examination for his eye disorder claim.  

Likewise, a June 2007 VA examiner diagnosed the Veteran's skin disorder as bilateral axillary residual fungus with a slight discoloration and dry skin.  The examiner noted the Veteran's complaints that this disorder began while he was in Vietnam, and that he has flare-ups of this disorder.  However, the examiner did not provide a medical opinion regarding the etiology or discuss the causes of this skin disorder.  See id.  In fact, the claims file does not include a medical opinion regarding the cause of these skin symptoms.  Thus, the Board must remand this claim to afford the Veteran another VA examination for his skin disorder claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current symptoms and diagnoses of his eyes, and to obtain an opinion as to the etiology of any such symptoms and diagnoses.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the Veteran's service treatment records.

The examiner should specifically determine and diagnose the Veteran's eye disorder, if any disorder is present, and state whether this disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to, caused by, or aggravated by his military service, including his presumed exposure to tactical herbicides in Vietnam.  The examiner should also state whether this disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to, caused by, or aggravated by his service-connected diabetes mellitus, type II.  

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment for any particular time.  Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of the eye disorder symptoms, if any are present, and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.  The term "aggravated by" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

2.  Request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current symptoms and diagnoses of his skin, and to obtain an opinion as to the etiology of any such symptoms and diagnoses.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the Veteran's service treatment records.

The examiner should specifically determine and diagnose the Veteran's skin disorder, if any disorder is present, and state whether this disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to, caused by, or aggravated by his military service, including his presumed exposure to tactical herbicides in Vietnam.  

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment for any particular time.  Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of the skin disorder symptoms, if any are present, and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.  The term "aggravated by" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

3.  After completing all indicated developments above, readjudicate the claims of entitlement to service connection for an eye disorder and a skin disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


